Citation Nr: 1202708	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  10-25 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Basic eligibility for VA nonservice-connected pension benefits.

2.  Entitlement to a rating in excess of 30 percent for neurological residuals of a left wrist fracture.

3.  Entitlement to a rating in excess of 10 percent for orthopedic residuals of a left wrist fracture.  

4.  Entitlement to a rating in excess of 10 percent for surgical scar residuals of a left wrist fracture.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1988 to July 1990.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that increased the rating for surgical scar residuals of a left wrist fracture to 10 percent, effective August 13, 2007 (date of claim for an increased rating) and continued 30 and 10 percent ratings, for neurological and orthopedic residuals, respectively, of the left wrist fracture.  The appeal is also from a January 2009 decisional letter of the VARO which denied the Veteran's claim for nonservice-connected pension.  In September 2011, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.

The claims seeking increased ratings are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDING OF FACT

The Veteran's only active duty service, from April 1988 to July 1990, was not during a period of war.

CONCLUSION OF LAW

The Veteran does not meet the legal requirements for basic eligibility for VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.17 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The United States Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The critical facts in this case, i.e., the dates of the Veteran's active service, are not in dispute.  Consequently, resolution of the matter is wholly dependent on interpretation of the statutory and regulatory provisions pertaining to the nature of service that is necessary to establish basic eligibility for VA nonservice-connected pension benefits.  Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Legal Criteria, Factual Background, and Analysis

The Veteran's DD 214 reflects that he entered active service in the U.S. Navy on April 28, 1988 and was discharged from service on July 25, 1990.  He does not allege, and the record does not show, any other periods of active service.

VA law and regulations provide for the payment of nonservice-connected pension benefits to veterans with active service during a period of war (emphasis added) who are permanently and totally disabled from disability which is not the result of willful misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3.  A veteran meets the service requirements for pension if he served in active military, naval or air service: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service "for a disability adjudged service-connected without presumptive provisions of law, or at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for medical disability;" (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3). 

The term "period of war" is defined by statute, and means the Spanish American War, the Mexican border period, World War I, World War II, the Korean Conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  The Vietnam Era ended on May 7, 1975.  38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 3.2(f).  The Persian Gulf War is defined as the period beginning August 2, 1990, and continuing to the present.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).  There was no period of war in the interim.  

The facts in this case are straight-forward, and are not in dispute; the governing statute and regulations are clear and unambiguous.  Although the Veteran served for more than 90 days, his active service from April 1988 to July 1990 falls outside the parameters of periods of war, as defined by statute and regulation.  Hence, he does not have qualifying service for, and is not entitled to, VA pension benefits.

As is explained above (and was explained to the Veteran at the September 2011 hearing), this matter is governed by the statutes and regulations pertaining to the nature of service necessary to establish basic eligibility for VA nonservice-connected pension benefits.  The Board has no authority to award benefits that are not authorized by law.  See 38 U.S.C.A. §§ 501, 7104.  As he did not serve during a period of war, the Veteran does not meet the threshold service requirement for VA nonservice-connected pension benefits, and his claim lacks legal merit.  As the law, and not the evidence, is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA nonservice-connected pension benefits is denied.


REMAND

The most recent VA examination in connection with the Veteran's claims was in October 2009 (with addendum regarding employability in November 2009).  At the September 2011 Travel Board hearing, the Veteran testified that his left hand/wrist disabilities had increased in severity since the October 2009 examination.  Essentially, he testified that the severity of his left wrist/hand pain, weakness and limitation of motion was such that he had functional impairment equivalent to ankylosis/paralysis.  When a Veteran indicates that his disability has increased since his last VA examination, a contemporaneous examination is called for.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (an examination was necessary where a Veteran alleged worsening, and the most recent VA examination was two years prior).  

The record also suggests that the Veteran receives ongoing treatment for his left wrist fracture residuals.  The most recent records of such treatment in the claims file are dated in November 2009.  Updated treatment records are pertinent evidence, and must be secured; notably, any VA treatment records are constructively of record.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify all providers of treatment he has received for his various residuals of left wrist fracture since August 2006 (one year prior to receipt of the claim for increase), and to provide authorizations for VA to obtain records of any such private treatment.  The RO should secure for the record copies of complete clinical records of the identified treatment (i.e., any not already associated with the claims folder).  The Veteran should be notified if any records he identified are not received pursuant to the RO's request.  Whether or not he responds, the RO should secure complete records of all VA treatment he has received for the disabilities from November 2009 to the present.

2.  The RO should then arrange for the Veteran to be examined by a hand surgeon (with neurologic consultation if deemed appropriate) to assess the nature and severity of his neurological, orthopedic, and surgical scar postoperative residuals of left wrist fracture.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  The examiner should be provided copies of 38 C.F.R. §§ 4.63 (defining loss of use) and the 38 C.F.R. §§ 4.71a, 4.118, and 4.124a, criteria for rating orthopedic wrist disability, scars, and paralysis of the median nerve, respectively. Based on review of the record and examination of the Veteran the examiner should provide opinions responding to the following:

a)  Does the Veteran have moderate or severe incomplete paralysis or complete nerve paralysis or functional impairment equivalent of such (See 38 C.F.R. § 4.124a, Code 8515)?

b)  Is the left wrist ankylosed (or is remaining function equivalent to ankylosis (and if so, is it at a favorable or unfavorable angle (See Code 5214)).  Does the Veteran have  loss of use of the left hand (as defined in 38 C.F.R. § 4.63) or functional impairment equivalent to loss of use.

c)  Describe the surgical scars and all associated (i.e., with the scar and not underlying orthopedic/neurologic pathology) impairment of function, to include due to pain and tenderness, in detail.

The examiner must explain the rationale for the response to each question posed, citing to supporting clinical data as appropriate.

3.  The RO should then readjudicate the claims (to encompass consideration of the propriety of the diagnostic code under which the disabilities are rated, and whether alternate code evaluation may be appropriate).  If any remains denied, the RO should issue an appropriate supplemental statement of the case (that includes an explanation of the bases for the ratings/codes assigned), and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


